Day, J.
i 00B.POBA-u»onSag«aít?ce junscuction. Section 2585 of the Code provides: “When a corporation, company, or individual has an office or agency ’n any county for the transaction of business, any suits growing out of or connected with the businegg 0£ 0fgce or agenCy may be brought in the county where such office or agency is located.” The petition in this case alleges that one Charles Gilliam was a special agent for plaintiff in Dubuque county for the soliciting of policies of insurance. The affidavit of J. M. Hollis, filed on behalf of plaintiff, in substance states the same thing. By plaintiff’s own showing it appears, therefore, that plaintiff had, at the time the action before the justice was instituted, an agency in the county of Dubuque for the soliciting of policies of insurance. Under section 2585 of the Code a suit growing out of or connected with the business of soliciting policies of insurance in Dubuque county may be brought in that county. The plaintiff does not allege in its petition that the suit in question could not be brought in Dubuque *78county. Upon the contrary, it seems to be conceded that the venue of the action might properly be laid there. The position of appellant is that, the action being brought in Dubuque county, service of notice could not properly be made upon Hollis, the general agent, but should have been made upon Gilliam, the special or local agent. It must be borne in mind that section 2585 of the Code does no more than fix the county in which certain actions may be brought.. It determines the jurisdiction over the subject-matter. It does not define the manner in which jurisdiction over the person is to be acquired. Eor this we must look to other provisions of the Code. Section 2612 of the Code provides-: “When the action is against a municipal corporation, service may be made on the mayor or clerk, and if against any other corporation, on any trustee or officer thereof, or on any agent employed in general management of its business, or on any of the last known or acting officers of said corporation. * *”
Section 2613 is as follows: “When a corporation, company or individual has, for the transaction of any business, an office or agency in any county other than that in which the' principal resides, service may be made on any agent or clerk employed in such office or agency, in all actions growing out of or connected with the business of that office or agency.”
It will be observed that these sections provide two classes of agents-on whom service may be made: First, service may be made on an agent -employed in the general management of the business of the corporation. In this manner service may be made in all actions, without regard to the place where brought, for the section contains no restriction. Second, in actions growing out of or connected with the business of a particular office or agency, service may be made on an agent or clerk employed in such office or agency. It follows that in this case, conceding the action to arise out of or be connected with the special agency at Dubuque, which the petition does not controvert, service of notice might be made upon either the local or a general agent. The appointment of *79Hollis constitutes him a general agent. The injunction, we think, was properly dissolved. It is claimed that the court ■erred in dismissing plaintiff’s petition. But the only relief sought, or which could properly be granted under the petition, was an injunction restraining the enforcement of the judgment. The plaintiff not being entitled to this, nothing remained to be tried. It is claimed in argument that the return on the ■original notice in the justice’s court is fatally ’ defective. Relief was not asked upon that ground in the court below. No such claim is made in the petition.
Affirmed.